FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


BASSAM YUSUF KHOURY; ALVIN                  No. 14-35482
RODRIGUEZ MOYA; PABLO CARRERA
ZAVALA, on behalf of themselves as             D.C. No.
individuals and on behalf of others         2:13-cv-01367-
similarly situated,                              RAJ
                    Plaintiffs-Appellees,

                   v.                          ORDER

ELIZABETH GODFREY, Acting Field
Office Director, ICE; LOWELL
CLARK, Warden, NWDC; JAMES
MCHENRY, Director of EOIR;
WILLIAM P. BARR, Attorney General,
Attorney General of the United States;
KEVIN K. MCALEENAN, Acting
Secretary of the Department of
Homeland Security; UNITED STATES
OF AMERICA; RONALD D. VITIELLO,
Acting Director, Immigration and
Customs Enforcement (ICE),
               Defendants-Appellants.
2                 KHOURY V. GODFREY

    On Remand from the United States Supreme Court

                    Filed May 1, 2019

    Before: Andrew J. Kleinfeld, Jacqueline H. Nguyen,
         and Michelle T. Friedland, Circuit Judges.


                        ORDER

    In light of the Supreme Court’s decision in Nielsen v.
Preap, 139 S. Ct. 954 (2019), the memorandum disposition
of this Court dated August 4, 2016, is VACATED and
judgment is entered REVERSING the district court’s
judgment. We remand this case to the district court for
further proceedings consistent with the Supreme Court’s
opinion.

    REVERSED and REMANDED.